Citation Nr: 0837769	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.

In February 2008, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2008, the matter was remanded in order to obtain the 
correct medical records from Dr. H.Z.B.  That physician's 
office had previously submitted records to the RO; however, 
it appeared that they belong to another individual with the 
same name.  The records included in the claims folder showed 
a diagnosis of lung cancer which could be significant in this 
veteran's claim; however, the patient in those records was 
noted to be 82 years old, having been born in 1921.  The 
veteran in question was born in 1948.  The AMC/RO was 
instructed to obtain the correct records on remand as noted 
in the previously submitted authorization.  The AMC/RO, 
however, did not comply with the Board's remand request.  
There is no indication of record that the AMC/RO contacted 
Dr. B. to get the correct records.  

In addition, the AMC/RO was instructed to contact the veteran 
and obtain the names and addresses of all medical care 
providers who treated the veteran for the claimed lung 
condition since service and then obtain the records.  The 
AMC/RO did send a development letter to the veteran in 
February 2008, requesting the names and addresses of all 
medical care providers who treated him for asbestosis and 
releases for treatment records.  In May 2008, the veteran 
submitted a Form 21-4142 for Dr. K.G. stating that he 
received treatment from Dr. G. from October 2007 to April 
2008 for all conditions.  He also submitted a letter from Dr. 
G. dated April 2008.  There is no indication of record, 
however, showing that the RO attempted to obtain records from 
Dr. G.  In fact, it does not appear that the RO considered 
the veteran's May 2008 submissions.  In a May 2008 
supplemental statement of the case issued a few weeks after 
the veteran's submissions, the AMC/RO stated that the veteran 
did not respond to the February 2008 development letter.  

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's correct treatment records 
from Dr. H.Z.B. and complete treatment 
records from Dr. K.G. as noted in the 
authorizations submitted in January 
2006 and May 2008, respectively.  If 
these records are not available, a 
negative reply is required.

2.  Thereafter, review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




